Citation Nr: 0027205	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-08 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
disability compensation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to October 
1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 decision by the Department of 
Veterans Affairs (VA) Committee of Waivers and Compromises 
(Committee) at the Nashville, Tennessee Regional Office (RO).  

The Board observes that the veteran, in a statement dated in 
July 1999 and received at the Board in September 1999, 
requested that his claim for PTSD disability be reopened and 
that the 30 percent disability evaluation for PTSD be 
increased.  This is a claim for an increased evaluation for 
PTSD.  The Court has noted that 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very specific, sequential, 
procedural steps that must be carried out by a claimant and 
the RO or other "agency of original jurisdiction" (AOJ) (see 
Machado v. Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) 
before a claimant may secure "appellate review" by the BVA.  
Absent a notice of disagreement, statement of the case, and 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The RO should determine 
whether the veteran's claim for increase is addressed.


FINDING OF FACT

On September 29, 1999, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the veteran, in which he effectively 
withdrew the issue on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the veteran 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1999).  

The appellant personally filed a substantive appeal (VA Form 
9) in April 1999.  In a VA Form 21-4138, dated in July 1999, 
and received at the Board on September 29, 1999, the veteran 
requested that his appeal regarding the waiver of the debt be 
canceled immediately.  Thus, the Board finds that the veteran 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.

		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

 

